Anderson, J.,
delivered the opinion of the court.
This is an appeal by J. N. Bichardson, O. B. Bankston, and J. D. Majure from a judgment of the circuit court of Neshoba county, affirming a judgment of the board of su-. pervisors of that county, removing them as drainage commissioners of the Neshoba drainage district. The Neshoba drainage district was organized under chapter 195, Laws of 1912, as amended by chapter 269, Laws of 1914 (Hemingway’s Code, section 4434 et seq.). As provided in that statute the appellants were appointed commissioners for said drainage district, and qualified and entered upon their duties as such. Before expiration of their terms of office as fixed by statute a majority of the owners of land in said district who owned a majority of acreage therein petitioned the board of supervisors under section 4 of said drainage act (Hemingway’s Code, section 4442) to remove appellants from office. Whereupon the board of supervisors, the appellee, made an order granting the prayer of said petition, from which order appellants prosecuted an appeal to the circuit court on a bill of exceptions under section 80, Code of 1906 (section 60, Hemingway’s Code). The case was tried in the circuit court, and the judgment of the board of supervisors affirmed.
Appellee contends that the judgment of the circuit court should be affirmed because under the law appellants are given no right of appeal from the order of the board of supervisors removing them from office.
Section 3 of said Drainage Act (Hemingway’s Code, section 4439), provides for an appeal by any landowner in the district from the judgment establishing the district. Section 8 (Hemingway’s Code, section 4449) gives any aggrieved landowner in the district an appeal from the judgment in eminent domain proceedings condemning his lands for the use of such district. Section 9 (Hemingway’s Code, section 4450) gives any landowner in the district an appeal from the judgment assessing benefits against his land. Section 28 (Hemingway’s Code, section 4475) provides *874that no appeal given by the statute shall be allowed to delay the organization of the district, or the progress of the work of improvement therein; and section 19 (Hemingway’s Code, section 4486) provides in substance that Avhenever an appeal is allowed to be prosecuted under the act it shall be taken within the time fixed by the act itself, and, if an appeal from the board of supervisors, it shall be taken in the same manner as appeals from orders of the board of supervisors approving tax assessments; and, if an appeal from a decree of the chancery court, such appeal shall be prosecuted in like manner as is provided for the prosecution of other appeals from said county, but must he taken within the time prescribed by the Drainage Act.
There is no provision in the act which either expressly or by implication authorizes an appeal from an order of the board of supervisors removing from their office the drainage commissioners of the district. Recognizing that to be true, appellants undertook to prosecute their appeal under section 80, Code of 1906 (Hemingway’s Code, section 60); the general statute allowing appeals on bills of exceptions, by persons aggrieved, from orders and judgments of boards of supervisors and municipal authorities.
In the case of Clark et al., Drainage Commissioners, v. Strong, 120 Miss. 95, 81 So. 643, the drainage commissioners made a report to the chancery court in accordance with section 1693, Code of 1906, another drainage act (section 4273, Hemingway’s Code), Avhich court ordered that such report be referred back to said commissioners, Avith directions to employ an engineer to make a survey of the district. From this order some of the landowners of the district appealed. This court held that there Avas no right of appeal from such an order; that the statute under which the drainage district in question Avas organized did not provide for an appeal from that character of order, or from any other order or decree made in the process of the creation of the drainage district; and that such an order Avas not within the general statutes regulating appeals *875from the chancery court to the supreme court. That case is in point here at least by analogy, although the Drainage Act involved in that case was another and a different drainage scheme from that under consideration here. This act undertakes to provide specifically what orders and judgments of the boards of supervisors, and what decrees of the chancery court are appealable. The statute is complete within itself in that respect. The legislature in naming in the statute the character of orders, judgments, and decrees of boards of supervisors and chancery courts, from which appeals would be allowed, excludes the right of appeal from any other character of order, judgment, or decree. If it were true that any landowner in a drainage district aggrieved by an order or decree of the board of supervisors or chancery court could.appeal therefrom under the general statute (section 80, Code of 1906; Hemingway’s Code, section 60), the result might be, on account of the delay, that the whole scheme of the Drainage Act would be frustrated.

Affirmed.